Case 1:18-cv-01761-MSK-NYW Document 109-5 Filed 11/21/19 USDC Colorado Page 1of5

UNITED STATES DISTRICT COURT

for the
District of Colorado
Case No. 18-CV-01761-MSK-NYW
Tiffany Grays, pre se :
Plaintiff(s) }
-V- }

Auto Mart USA, LLC; Jorge Pacheco;
Auto Mart USA2; Daniel Ramirez, JB Ovalle;
Donnie McElroy; Marco Sandoval; Auto Mart;

Jay Barbar

Pee

Defendant(s)

 

AFFIDAVIT

 

I, Tiffany Grays, being duly sworn, state as follows:

1. Iam the Plaintiff in the above-entitled action and I am familiar with the file,
records and pleadings in this matter.

2. Pictures referenced within depositions are of Defendants place of business at it
was at the time of Plaintiffs claims, were taken by Plaintiff using Plaintiff's cell
phone while on Auto’s premises.

3. Deposition transcripts have been provided as they were received from the Court

reporter identified within the transcript.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 109-5 Filed 11/21/19 USDC Colorado Page 2 of 5

10.

. Atall times relevant Plaintiff believed individually named Defendants were acting

on behalf of their employer Auto Mart USA LLC and in the scope of their
employment.

Plaintiff has lived in Aurora, Colorado for over thirty years and has driven by
Auto Mart USA LLC over one-hundred times.

Plaintiff cannot recall the exact number, but recalls seeing advertisements posted
conspicuously throughout Auto premises which stated “Ask About Out
Guaranteed Credit Approval” or “Ask About Our Credit Approval Guaranteed,”
many times.

Prior to contacting Auto, Plaintiff reasonably relied upon the “Ask About Out
Guaranteed Credit Approval” and “Ask About Our Credit Approval Guaranteed,”
as they contained no asterixis or statements of terms and conditions not listed.
Plaintiff reviewed multiple pages and the promises contained within the pages on
Defendants’ website denverautomart.com prior to contacting Defendants
regarding a specific vehicle.

Before, during and/or after the sale of the 2013 Dodge Journey from Defendant
Auto to the Plaintiff, on or about March 17, 2018, Plaintiff dealt with each
Defendant named.

Individually named Defendants were dressed in clothing which bears Auto logos
and slogans, answered the phone when Plaintiff called Auto at 303-438-4000;

and/or called Plaintiff by using Auto’s phone line at 303-438-4000.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 109-5 Filed 11/21/19 USDC Colorado Page 3 of 5

11.

12.

13.

14.

IS.

16.

17,

18.

19,

Plaintiff contacted Defendants Auto Mart USA, LLC., Auto Mart, Auto Mart
USA2, (collectively “Auto”) on or about March 17, 2018 regarding a Mitsubishi
Outlander for sale and was viewed on Defendants’ website, denverautomart.com.
The Mitsubishi Outlander viewed on Defendants’ website, denverautomart.com,
did not state that the vehicle held a salvaged title.

On or about March 17, 2018 the Plaintiff was contacted by JB Ovalle, Jorge
Pacheco, and Donnie McElroy regarding the Mitsubishi Outlander viewed on
Defendants’ website, denverautomart.com.

At no point did JB Ovalle, Jorge Pacheco, and/or Donnie McElroy disclose the
salvaged title of the Mitsubishi Outlander.

On or about March 17, 2018, from Plaintiff went to Auto located at 835 S Havana
St. Aurora, CO 80012; a location Plaintiff had driven by many times as she lived
in Aurora for over thirty years.

Plaintiff met with Jorge Pacheco who advises per Plaintiff's inquiry, that all credit
applications are approved and Auto would perform soft inquires against Plaintiff's
credit.

After entering Plaintiff's information into the computer, Jorge Pacheco ushers
Plaintiff outside and then discloses the Mitsubishi Outlander’s salvaged title.
Donnie McElroy intervenes to save the sell, works with Jorge Pacheco and both
show the Plaintiff the 2013 Dodge Journey the Plaintiff decides to purchase.
Jorge Pacheco advised the Plaintiff that the 2013 Dodge Journey has a warranty

included.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 109-5 Filed 11/21/19 USDC Colorado Page 4 of 5

20.

Doles

22,

Zoi

24.

2a.

26,

27.

During the sale of the 2013 Dodge Journey to the Plaintiff, Donnie McElroy
advised the Plaintiff Auto would be performing a soft inquiry against Plaintiff's
credit.

Upon notification that the 2013 Dodge Journey did not have a warranty, Jorge
Pacheco fails to disclose this to the Plaintiff.

Plaintiff is transferred to Marco Sandoval and refuses to take delivery of the 2013
Dodge Journey as Marco Sandoval refuses to issue the warranty promised by
Jorge Pacheco.

Auto then agrees to provide the Plaintiff a MasterTech service contract for twelve
months at Auto’s cost.

Plaintiff takes delivery of the 2013 Dodge Journey, leaving with the vehicle on
March 17, 2018.

By signing the Retail Sales Installment Contract with Marco Sandoval, Plaintiff
believed the sale was final and Plaintiffs credit for in-house financing had been
approved through the soft inquiry conducted by Jorge Pacheco.

Defendant Donnie McElroy calls the Plaintiff on or about March 20, 2018,
advising the Plaintiff's credit was not approved and to bring the 2013 Dodge
Journey back to Auto.

Plaintiff took action in reliance upon the Mitsubishi Outlander being listed online
without a salvaged title, reviewing credit approval information on Defendants’
website, denverautomart.com, and having seen signs on Auto premises which

stated the Plaintiff's credit approval was guaranteed.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 109-5 Filed 11/21/19 USDC Colorado Page 5 of 5

pre Mal ty Ligh

(Plaintiff)

ea >
(Print Name) / f fany Grays

(Plaintiff)

oy
Sworn to and subscribed before (Print Name): [Kenneby Te ylox topek this €!” day of

 

 

 

 

 

WN temda- , 2019 in Denver county Colorado.
a oe
—Z fy
Seeset 7
KENNEDY TAYLOR ROBERTS
Notary Public NOTARY PUBLIC
STATE OF COLORADO

NOTARY ID 20184004177
MY COMMISSION EXPIRES JANUARY 25, 2022

 

 

 

My Commission Expires:Ol- 26 -2e72,2
